78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Orlando BRISCOE, Appellant,v.James Anthony GAMMON, Appellee.
No. 95-3132.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 16, 1996.Filed:  March 12, 1996.

Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In 1990, Orlando Briscoe was convicted in state court in Missouri of three felonies.   He did not appeal, but he did petition for postconviction relief in the Missouri courts.   In State v. Briscoe, 847 S.W.2d 792 (Mo.1993) (en banc ), his petition for postconviction relief was denied.


2
Mr. Briscoe subsequently petitioned for habeas corpus relief in federal district court.   See 28 U.S.C. § 2254.   The district court denied Mr. Briscoe's petition in mid-1995;  he appealed.   We have read the briefs, examined the exhibits, considered the district court record, and heard oral argument by the parties.   We discern no error of law in the district court record and therefore affirm the judgment of the district court.1  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri, adopting the report and recommendations of the Honorable Lewis M. Blanton, United States Magistrate Judge for the Eastern District of Missouri.   See 28 U.S.C. § 636(b)(1)(B)